Undercofler, Presiding Justice,
dissenting.
The Commissioners of Cobb County acted constitutionally in refusing to spot zone the appellees’ property so as to allow commercial development in a totally residential area. I therefore dissent to the majority opinion.
"Spot zoning” has been described as " 'the process of singling out a small parcel of land for a use classification totally different from that of the surrounding area, for the benefit of the owner of such property and to the detriment of other owners.’ ” 2 Rathkopf, The Law of Planning and Zoning § 26.02, p. 26-1, quoting Rodgers v. Village of Tarrytown, 302 N. Y. 115, 123 (96 NE2d 731, 734) (1951). Compare Neal v. City of Atlanta, 212 Ga. 687 (94 SE2d 867) (1956). Spot zoning is generally held to be unconstitutional because it is by its very nature arbitrary, in conflict with the comprehensive zoning plan, and thus contrary to the general welfare. Snow v. Johnston, 197 Ga. 146 (28 SE2d 270) (1943). See generally, Barrett v. Hamby, 235 Ga. 262 (219 SE2d 399) (1976);.2 Rathkopf, supra, Ch. 26.
In Orr v. Hapeville Realty Investments, Inc., 211 Ga. 235, 240 (85 SE2d 20) (1954), we held that the power to rezone granted to the zoning authority "does not confer... any power to 'spot’ zone by ordinance, and remove a small tract for business or commercial purposes from a district zoned for residences ... If by law any power had been *571conferred on the . . . [zoning authority] to 'spot’ zone, the reasonableness or unreasonableness of such zoning would become a question of law for the court to decide.” Vulcan Materials Co. v. Griffeth, 215 Ga. 811 (114 SE2d 29) (1960) which has often been cited as authority allowing spot zoning in this state,1 confuses spot zoning and special use permits and is erroneous insofar as it departs from Orr v. Hapeville Realty Investments, Inc., supra.
Applying Orr, supra, to this case, it is clear that the Cobb zoning authority acted constitutionally in refusing to spot zone the property in question. Since spot zoning involves the initiation of a new zoning classification within another, rather than the mere encroachment of one zone into another at their border as a result of changing conditions, there is a strong presumption that spot zoning is against the public interest. It will, therefore, be only a rare instance when spot zoning will meet the "reasonableness” test required by Orr and defined in Barrett v. Hamby. I do not find that this is one of those instances.
I am authorized to state that Justice Hall joins in this dissent.

 E.g., Bible v. Marra, 226 Ga. 154 (173 SE2d 346) (1970); Crawford v. Brewster, 225 Ga. 404 (169 SE2d 317) (1969); Agnew v. Cruce, 224 Ga. 216 (160 SE2d 585) (1968); Pritchett v. Vickery, 223 Ga. 490 (156 SE2d 459) (1967); Binford v. Western Electric Co., Inc., 219 Ga. 404 (133 SE2d 361) (1963). Vulcan was overruled on other grounds in Cross v. Hall County, 238 Ga. 709 (235 SE2d 379) (1971).